Citation Nr: 1331230	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation for the service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 18, 2011 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

In a written and signed statement received in July 2013, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his appeal seeking an initial evaluation for PTSD in excess of 30 percent prior to April 18, 2011, and in excess of 70 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of an initial evaluation for PTSD in excess of 30 percent prior to April 18, 2011, and in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in July 2013, the Veteran withdrew from consideration his claim of entitlement to an initial evaluation for PTSD in excess of 30 percent prior to April 18, 2011, and in excess of 70 percent thereafter.  As the Veteran has withdrawn his appeal on that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


